         Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 1 of 43



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


DEREK J. HARVEY                              )
[Washington County, Maryland]                )
c/o Steven S. Biss                           )
300 West Main Street, Suite 102              )
Charlottesville, VA 22903                    )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )              Case No.
                                             )
                                             )              TRIAL BY JURY
CABLE NEWS NETWORK, INC.                     )              IS DEMANDED
c/o Corporation Trust Company, R/A           )
Corporation Trust Center                     )
1209 Orange Street                           )
Wilmington, DE 19801                         )
                                             )
LEV PARNAS                                   )
7670 La Corniche Cir.                        )
Boca Raton, FL 33433                         )
                                             )
-and-                                        )
                                             )
JOSEPH A. BONDY                              )
1776 Broadway                                )
Suite 2000                                   )
New York, NY 10019                           )
                                             )
        Defendants.                          )
                                             )



                                COMPLAINT
        Plaintiff, Derek J. Harvey (“Plaintiff”), by counsel, files the following Complaint

against Defendants, Cable News Network, Inc. (“CNN”), Lev Parnas (“Parnas”) and

Joseph A. Bondy (“Bondy”), jointly and severally.




                                             1
         Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 2 of 43



       Plaintiff seeks (a) compensatory damages and punitive damages in the sum of

$30,000,000.00, and (b) court costs – arising out of Defendants’ defamation and false

light/invasion of privacy.

                                 I. INTRODUCTION

       1.      Plaintiff is a retired United States Army Colonel, who lives and works in

Maryland.    He serves as a Senior Advisor to the Ranking Member of the House

Permanent Select Committee on Intelligence, Congressman Devin G. Nunes (“Nunes”).

Plaintiff is a private individual.   Beginning in November 2019, Defendants falsely

accused Plaintiff of participating in an effort to aid and abet the commission of criminal,

unethical and dishonest conduct. Defendants’ false statements exposed Plaintiff to public

scorn, ridicule and contempt. Defendants attributed to Plaintiff statements he never made

and imputed to him deception, lack of integrity, and ethical improprieties that severely

prejudiced Plaintiff in his employment.

       2.      Between November 22, 2019 and September 8, 2020, Defendants

published the following false and defamatory statements of or concerning Plaintiff:

 No.   Defamatory Statement                 Published By     Published To      Date

 1     Nunes had “meetings … in             CNN              www.cnn.com       11/22/2019
       Vienna last year with a former
       Ukrainian prosecutor to discuss      CNN Wire         Twitter
       digging up dirt on Joe Biden …
       Parnas was told directly by the      Parnas/Bondy
       former Ukrainian official that he
       met last year in Vienna with Rep.
       Devin Nunes … Nunes and three
       aides traveled to Europe from
       November 30 to December 3,
       2018 … Nunes’ entourage
       included retired colonel Derek
       Harvey”



                                            2
       Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 3 of 43



No.   Defamatory Statement                  Published By   Published To   Date

2     “Nunes planned the trip to Vienna CNN                www.cnn.com    11/22/2019
      after Republicans lost control of
      the House in the mid-term           CNN Wire         Twitter
      elections … Mr. Parnas learned
      through Nunes’ investigator,        Parnas/Bondy
      Derek Harvey, that the
      Congressman had sequenced this
      trip to occur after the mid-term
      elections yet before Congress’
      return to session, so that Nunes
      would not have to disclose the trip
      details to his Democrat colleagues
      in Congress … [S]hortly after the
      Vienna trip, he and Harvey met at
      the Trump International Hotel in
      Washington, where they
      discussed claims about the
      Bidens”

3     “We understand from Mr. Lev           CNN            Cable TV       11/22/2019
      Parnas’ lawyer [Bondy] … that
      … last December, Devin Nunes,         Parnas/Bondy   Twitter
      the senior Republican, presiding
      over the impeachment hearings,
      went to Vienna, and met with
      Victor Shokin … So, Shokin tells
      Lev Parnas … And what’s
      interesting is that Nunes comes
      back and tries to recruit Lev
      Parnas. He does recruit Lev
      Parnas to merge his effort, his and
      Rudy Giuliani’s investigations,
      with his. He has an aide
      [Plaintiff] meet with Lev Parnas,
      and they discuss how to reach out
      to … various Ukraine
      prosecutors, who might have
      information on the Bidens”




                                            3
       Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 4 of 43



No.   Defamatory Statement                   Published By   Published To   Date

4     “The prosecutor who was the one        CNN            Cable TV       11/22/2019
      at the center of all the controversy
      … met with Nunes in Vienna …           Parnas/Bondy   Twitter
      last December. Shokin then tells
      Parnas, the shady guy, at the
      center of all this … And then
      Nunes’ staffer [Plaintiff] meets
      with Parnas … Well so does
      Nunes. Nunes meets with Parnas.
      Nunes speaks to Parnas several
      [times] … [a]bout dirt on the
      Bidens … [T]hey’re asked to
      merge operations, essentially. So,
      in other words, you know, this
      whole impeachment, Chris, is
      about a shadow foreign policy …
      That Devin Nunes appears to
      have … some involvement in …
      So, he knew it was going on”

5     “Well, what’s so intriguing, for       CNN            Cable TV       11/22/2019
      want of a better word, about his
      whole trip was the timing of it.       Parnas/Bondy   Twitter
      And, in fact, his aide, Derek
      Harvey told Lev Parnas that the
      timing of it was very deliberate.
      It was done right after the
      Republicans lost the House in the
      midterms, but before the
      Democrats took over in January.
      Why. Because once the
      Democrats took over, he would
      have had to … disclose the details
      of it. So, this is why nobody has
      known, until now, what Devin
      Nunes was doing last December”




                                             4
       Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 5 of 43



No.   Defamatory Statement                  Published By   Published To   Date

6     “[T]he only thing that’s reported     CNN            Cable TV       11/22/2019
      in the Congressional record is that
      he, and Derek Harvey, and two         Parnas/Bondy   Twitter
      other aides went to Europe. But
      they don’t say who they met
      with? No. And this was quite
      deliberate, according to my
      reporting, according to the lawyer
      speaking for Parnas [Bondy],
      Derek Harvey, the aide, told
      Parnas that the timing was done
      deliberately to keep it undercover
      … All right, we are going to pick
      this up with a Democrat, … Katie
      Hill, still fighting back against
      what she calls a coordinated
      smear campaign to get her out.
      But one smear campaign at a
      time!”

7     “Devin Nunes BUSTED Working Bondy/Parnas             Twitter        11/22/2019
      With Giuliani And Lev Parnas …
      Does Devin Nunes know what                           www.tyt.com
      ethics are? … Cenk Uygur and
      Ana Kasparian, hosts of The                          YouTube
      Young Turks, break it down …
      ‘Lev Parnas has been speaking
      out more and more about … And
      here’s what we know based on
      what Parnas is now saying
      through his lawyer: He’s saying
      that Nunes worked with him in
      order to go to Europe and do an
      investigation into Robert
      Mueller’s probe into Russia, and
      Congressional records show
      Nunes traveled to Europe from
      Nov. 30 to Dec. 3, 2018. Three of
      his aides – Derek Harvey, Scott
      Glabe, and George Pappas –
      traveled with him’ … It’s time to
      recuse yourself, #DevinNunes—
      don’t you think?”




                                            5
       Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 6 of 43



No.   Defamatory Statement               Published By     Published To   Date

8     “Victor Shokin told Lev Parnas       Parnas/Bondy   NBC News       11/23/2019
      that he had met with Nunes in
      Vienna in late 2018, and that                       Twitter
      Derek Harvey informed that they
      were investigating the activities of
      Joe and Hunter Biden related to
      Burisma … Attorney for indicted
      associate of Rudy Giuliani says
      client is willing to tell Congress
      that Rep. Nunes met with
      Ukraine's fmr. top prosecutor
      about investigating activities of
      Joe Biden and son”

9     “Joseph Bondy, told The             Bondy/Parnas    WaPo           11/23/2019
      Washington Post that Ukraine’s
      former top prosecutor, Viktor       CNN             Twitter
      Shokin, informed Parnas that he
      had met with Nunes in Vienna in
      December 2018 … Bondy also
      said that a top aide to Nunes,
      Derek Harvey, sometimes joined
      a group that met frequently in
      spring 2019 at the Trump
      International Hotel in
      Washington, D.C., to discuss the
      Biden matter … The group,
      according to Bondy, was
      convened by Giuliani, Trump’s
      personal attorney, and included
      Parnas, his business associate Igor
      Fruman, as well as journalist John
      Solomon and the husband-and-
      wife legal team of Joe diGenova
      and Victoria Toensing. The
      information about Nunes’s
      meeting with Shokin and
      Harvey’s meetings with Giuliani
      were first reported by CNN on
      Friday”




                                         6
       Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 7 of 43



No.   Defamatory Statement                   Published By   Published To   Date

10    “aides to Rep. Devin Nunes, the        Parnas/Bondy   CNBC           11/24/2019
      top Republican on the House
      Intelligence Committee, scrapped                      Twitter
      a trip to Ukraine this year when
      they realized it would mean
      notifying Democratic Chairman
      Adam Schiff … [T]he purpose of
      the planned trip was to interview
      two Ukrainian prosecutors who
      claimed to have evidence that
      could help President Donald
      Trump’s reelection campaign …
      [W]hen Nunes’ staff [referring to
      Plaintiff] realized that going to
      Ukraine themselves would mean
      alerting Schiff to their plans, they
      instead asked Parnas to set up the
      meetings for them over phone and
      Skype, which he did … The
      Nunes team's scrapped trip to
      Ukraine has not been previously
      reported, nor have the meetings
      that Bondy said his client
      arranged in place of the overseas
      trip. The meetings took place in
      late March, and Derek Harvey, a
      senior investigator for Nunes,
      represented the congressman,
      according to Bondy … Parnas
      says he began working with
      Harvey after Nunes and his staff
      traveled to Vienna in late
      November to meet with another
      potential source of political dirt
      on Democrats: former Ukrainian
      prosecutor Viktor Shokin”




                                             7
       Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 8 of 43



No.   Defamatory Statement                   Published By    Published To   Date

11    “Rep. Devin Nunes (R.-Ca) and          Just Security   Internet       11/26/2019
      his top aide, Derek Harvey, have       –
      allegedly been working in part         Goodman/        MSNBC
      with Rudy Giuliani and his             Gienger
      associates, including indicted                         Twitter
      businessman Lev Parnas, to get         Parnas/
      dirt from Ukraine on Joe Biden         Bondy/
      and to pursue other discredited        MacMahon
      conspiracy theories that would
      benefit President Donald Trump’s
      2020 re-election campaign,
      according to a series of news
      reports in recent days [links to
      CNN, NBC, WaPO and CNBC
      articles] … The information
      largely comes from two of
      Parnas’s lawyers, Joseph Bondy
      and Ed MacMahon”

      * This blog republishes CNN,
      Parnas and Bondi’s statements in
      their entirety

12    Parnas’s “conversations with Mr.       MacMahon/       WSJ            12/03/2019
      Nunes in April were focused on         Parnas
      corruption investigations in                           Twitter
      Ukraine … They weren’t talking
      about where to find sushi in Kyiv
      … Mr. Parnas in 2018 helped set
      up meetings in Europe for
      investigators [Plaintiff] working
      for Mr. Nunes, who were looking
      into corruption in Ukraine”

13    “There was a picture where Derek       Parnas          MSNBC          01/15/2020
      Harvey was in back over there
      sitting. I text my attorney. I said,   CNN             Twitter
      ‘I can’t believe this is happening’
      … because they were involved in                        YouTube
      getting all this stuff on Biden …
      it’s hard to see them lie like that”




                                             8
       Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 9 of 43



No.   Defamatory Statement                  Published By   Published To   Date

14    “here are the members of the BLT Parnas/Bondy        Twitter        01/15/2020
      Prime Team, which met regularly
      in the restaurant of the Trump    Abramson
      International Hotel from
      November 2018 to spring 2019:
      … Harvey … Nunes (via proxy
      Harvey) … The BLT Prime
      Team—so named by Parnas—
      was a salon for criminals. Its
      members met regularly to discuss
      a conspiracy they were executing.
      Members of the team were behind
      every aspect of the Ukraine
      scandal, from Naftogaz to
      outreach to Russian mafia to
      domestic disinformation”

15    “Here are the text exchanges        CNN              Twitter        01/17/2020
      between a top Nunes aide and        @mkraju
      Parnas discussing interviews the
      aide, Derek Harvey, was seeking
      with Ukraine officials … The new
      materials draw Nunes even
      further into the efforts undertaken
      by Giuliani and his associates to
      … dig up dirt on the President’s
      political rivals”

16    “The new documents also show          CNN            www.cnn.com    01/18/2020
      communications between Parnas
      and Nunes aide Derek Harvey, in                      Twitter
      which they arrange interviews
      with Ukrainian officials and
      apparent meetings at the Trump
      International Hotel in
      Washington, D.C. … The new
      materials draw Nunes, the top
      Republican on the House
      Intelligence Committee, even
      further into the efforts undertaken
      by Giuliani and his associates to
      … dig up dirt on the President’s
      political rivals”




                                            9
      Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 10 of 43



No.   Defamatory Statement                 Published By   Published To    Date

17    “[A] handful of Republican        Bondy             Senator Mitch   01/31/2020
      operatives engaged” in “efforts …                   McConnell
      [to] gather ‘dirt’ on Joe and     Parnas
      Hunter Biden … [T]hose holding                      Twitter
      roles in this plot included …
      Congressman Devin Nunes [and]
      Nunes’ staffer Derek Harvey”

18    “People who live in glass houses     Bondy          Twitter         09/04/2020
      should not throw stones, Devin
      Nunes. Robert Mueller is equally
      available to investigate You, your
      staff member Derek Harvey, and
      several others in the Ukraine
      #BidenSmearGate scandal”

19    “Parnas attorney MacMahon” told      Abramson       Literary Hub    09/08/2020
      CNN “that Parnas began
      communicating with Nunes in          MacMahon/      Twitter
      December 2018 … during which         Bondy/
      period Parnas ‘worked to put         Parnas         Internet/
      Nunes in touch with Ukrainians                      Hardcover
      who could help Nunes dig up dirt                    Book
      on Biden and Democrats in
      Ukraine’; Parnas’s efforts
      involved not just setting up calls
      but face-to-face meetings—
      culminating, per Parnas, in Nunes
      making a December 2018 trip to
      Vienna to meet with Viktor
      Shokin. In turn, Nunes told
      Parnas to work with intermittent
      BLT PRime team member Derek
      Harvey on all matters relating to
      Ukraine. At Nunes’s meeting in
      Vienna with Shokin, according to
      MacMahon, Nunes ‘told Shokin
      of the urgent need to launch
      investigations into Burisma, Joe
      and Hunter Biden, and any
      purported Ukrainian interference
      in the 2016 election’”




                                           10
          Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 11 of 43



 No.      Defamatory Statement              Published By     Published To      Date

 20       “Harvey’s involvement in          Abramson         Literary Hub      09/08/2020
          attempts to pressure Ukraine in
          late 2018 and early 2019 thus     MacMahon/        Twitter
          creates a through line with a     Parnas
          similar scheme to approach the                     Internet/
          beleaguered nation with a dubious                  Hardcover
          and clandestine international                      Book
          agreement in the first half of
          2017”


(each a “Defamatory Statement”, and collectively, the “Defamatory Statements”).

        3.      CNN, Parnas and Bondy published the Defamatory Statements as part of a

broad smear campaign orchestrated by House Democrats and other powerful interests

within the United States in the fall of 2019 to discredit Plaintiff (and Nunes) and to

further the goal of impeaching the President.

        4.      Each Defamatory Statement is of or concerning Plaintiff. The millions

who read the Defamatory Statements clearly understood them to be referring to Plaintiff

and clearly understood them to convey a defamatory meaning, including that Plaintiff

committed federal crimes, aided and abetted the commission of crimes, or otherwise

engaged in unethical, dishonest and improper conduct. For instance, on November 23,

2019, political operative Rick Wilson (“Wilson”) concluded that “I periodically remind

you that Derek Harvey is one of the cancerous tumors in the center of this stupid Nunes

world.”      [https://twitter.com/TheRickWilson/status/1198251719022563329;       see   id.

https://twitter.com/weRtroydavis/status/1198131718680506375 (“holy shit! Go to 5:15

mark.     Intent to obstruct – Derek Harvey+Nunes explicitly planned their trip w

Parnas/Shokin after GOP lost the House but before Dems took office as House Majority

precisely so they’d only have to report the trip, but not disclose it’s purpose or who they


                                            11
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 12 of 43



saw”); https://twitter.com/dcpoll/status/1199036637394681863 (“To sum up, Parnas,

who was paid by Russian mobster Firtash, and, for more than a year, has worked closely

with Trump personal lawyer Giuliani to dig up dirt on Biden for Trump’s Ukraine

extortion plot, was also working with Nunes on the same bribery scheme … Parnas is

prepared to testify that in March, Nunes’ aides scrapped a trip to Ukraine to meet with 2

officials for dirt on Biden when they realized it would mean notifying Schiff”);

https://twitter.com/File411/status/1218930952849719298 (“Why hasn’t House leadership

temporarily yanked Nunes and his aide Derek Harvey clearances pending further

investigation”); https://twitter.com/AhmedBaba_/status/1218319613731229697 (“This is

further evidence that indicates Derek Harvey, a Nunes staffer, was not only fully aware

but was complicit in the Ukraine extortion plot.”).

       5.      The Defamatory Statements gravely injured Plaintiff’s reputation. In this

case, Plaintiff seeks presumed damages, actual damages, special damages and punitive

damages as a result of Defendants’ statements and actions. In addition, Plaintiff seeks a

permanent injunction prohibiting Defendants from repeating the defamatory speech.

                                      II. PARTIES

       6.      Plaintiff lives and works in Maryland. He retired from the United States

Army in 2006 after twenty-six (26) years of service as an intelligence officer and Middle

East Foreign Area Officer (“FAO”). Plaintiff was one of Lt. General David Petraeus’

most trusted intelligence advisors in Iraq. He joined the Defense Intelligence Agency

(“DIA”) as a civilian in early 2006.       Plaintiff served in various capacities as an

intelligence specialist and senior advisor. Between 2013 and 2016, he taught at the

University of South Florida. In 2017, he was appointed to the National Security Council




                                            12
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 13 of 43



and, thereafter, he became a Senior Advisor to Congressman Nunes. Plaintiff studied

Islamic Law, Islamic Political Thought, Comparative Politics and International Relations

at the University of Utah, earning ABD status. Plaintiff is a graduate of the Harvard

University School of Government Intelligence and Policy Program. He is endorsed by

148 professionals as highly skilled in the areas of Government, National Security and

Intelligence.   Plaintiff’s integrity, honesty, ethics, judgment, and performance are

peculiarly valuable to him, and are absolutely necessary in his practice and profession.

       7.       Defendant CNN is a Delaware corporation, headquartered in Georgia.

CNN is a division of WarnerMedia. WarnerMedia is an operating segment of AT&T,

Inc. CNN is part of WarnerMedia’s “Turner” business unit. The Turner business unit

operates television networks and related properties that offer branded news,

entertainment, sports and kids multiplatform content for consumers in Maryland and

around the world.      Turner’s digital properties include the CNN digital network,

www.cnn.com. According to AT&T, the CNN digital network is “the leading digital

news destination, based on the number of average monthly domestic multi-platform

unique visitors and videostarts for the year ended December 31, 2018.” CNN’s digital

platforms deliver news 24 hours a day, seven days a week, from almost 4,000 journalists

in every corner of the globe. In addition to its massive digital footprint, CNN employs

multiple social media accounts as a means to publish its statements in Maryland and

worldwide. As of November 22, 2019, @CNN had over 43,500,000 followers on Twitter

and @CNNPolitics had over 2,900,000 followers. In addition to CNN’s corporate and

institutional use of Twitter, most of CNN’s reporters use Twitter to spread stories to

readers, viewers and voters in Maryland and elsewhere. [See, e.g., @jaketapper




                                            13
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 14 of 43



(2,200,000 followers); @mkraju (453,600 followers)]. In addition to its massive digital

and social media presence in Maryland, CNN broadcasts live every day to businesses and

households across the State. One of those programs is “Cuomo Prime Time”, a 9:00 p.m.

nightly news program that “reports on the latest breaking news from Washington and

around the world”. According to Nielsen, Cuomo Prime Time is CNN’s most-watched

program among total viewers and adults 25-54 with an average of 1,000,000+/- viewers.

[https://www.adweek.com/tvnewser/october-2019-ratings-cnn-posts-significant-year-

over-year-audience-growth-bolstered-by-its-democratic-debate/419277/].

       8.        Defendant Parnas is a citizen of Florida. Shortly before the Defendants

published the Defamatory Statements, Parnas was indicted for federal crimes of

conspiring to defraud the United States in violation of Title 18 U.S.C. § 371, making

false statements to the Federal Election Commission (“FEC”) in violation of Title 18

U.S.C. § 1001, and falsifying records in a Federal investigation in violation of Title 18

U.S.C. § 1519.

       9.        Defendant Bondy is a citizen of New York.       Bondy is an attorney,

marijuana rights activist and blogger. He operates the Twitter account @josephabondy.

At all times relevant to this action, Bondy served as a Parnas’s lawyer. Parnas was also

represented by Edward Brian MacMahon, Jr. (“MacMahon”), an attorney from

Middleburg, Virginia. [https://macmahon-law.com/]. Bondy and MacMahon spoke often

to the media and to self-styled “journalists” at Parnas’s direction and on his behalf.

Bondy and MacMahon published the Defamatory Statements about Plaintiff (detailed

above in paragraph 2) with Parnas’s full knowledge and actual or apparent authority.




                                            14
         Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 15 of 43



         10.    Seth Abramson (“Abramson”) is a regular contributor to CNN. Abramson

republished the Defamatory Statements online, on Twitter (@SethAbramson), and in a

book      entitled,   “Proof   of      Conspiracy”.   [https://www.sethabramson.net/bio;

https://lithub.com/how-deeply-involved-is-devin-nunes-in-the-conspiracy-to-discredit-

joe-biden/; https://static.macmillan.com/static/smp/proof-of-corruption-notes/abramson-

proof-of-corruption-notes.pdf]. Ryan Goodman (“Goodman”) is a professor of law at

New York University. Beginning in November 2019, Goodman published a series of

false and defamatory statements about Plaintiff, including that “Nunes’ close aide Harvey

clandestinely worked with Parnas/Giuliani to get (read: create) Ukrainian dirt on Biden.”

[https://twitter.com/rgoodlaw/status/1218320813419646976]. Goodman republished the

Defamatory Statements online, on Twitter (@rgoodlaw), on television, and in a blog

entitled, “Just Security”. [https://www.justsecurity.org/67480/timeline-rep-devin-nunes-

and-ukraine-disinformation-efforts/;      https://www.msnbc.com/all-in/watch/nunes-now-

implicated-in-ukraine-scandal-74141765953;

https://twitter.com/rgoodlaw/status/1199728645604040705;

https://twitter.com/rgoodlaw/status/1199729358015016960].

                          III. JURISDICTION AND VENUE

         11.    The United States District Court for the District of Maryland has subject

matter jurisdiction over this action pursuant to Title 28 U.S.C. § 1332 (Diversity) and §

1367 (Supplemental Jurisdiction). The parties are citizens of different States and the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs.




                                             15
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 16 of 43



       12.     Defendants are subject to personal jurisdiction in Maryland pursuant to

Maryland Code, Courts and Judicial Proceedings (“CJP”) § 6-103, as well as the Due

Process Clause of the United States Constitution. Defendants, who knew Plaintiff lived

and worked in Maryland, targeted Plaintiff in Maryland and engaged in a persistent,

continuous and ongoing course of defamation in and outside Maryland that injured

Plaintiff in Maryland. Defendants have minimum contacts with Maryland such that the

exercise of personal jurisdiction over them comports with traditional notions of fair play

and substantial justice and is consistent with the Due Process Clause of the United States

Constitution. The general thrust and content of the Defamatory Statements – which

Defendants wrote, produced, directed, spoke in, edited, published and broadcast on

multiple platforms that they operated – manifests an intent to target and focus on Plaintiff

and direct content to a Maryland audience. The focal point of Defendants’ accusations

was alleged conduct by Plaintiff that took in place in Maryland while Plaintiff served as a

Senior Advisor to Congressman Nunes who works in Washington, D.C. The brunt of the

harm, in terms of both of the injury to Plaintiff’s practice, profession and reputation, was

suffered in Maryland, where Plaintiff lives and works. Plaintiff’s claims directly arise

from and relate to Defendants’ publication and republication of false and defamatory

statements in Maryland. Calder v. Jones, 465 U.S. 783 (1984); Keeton v. Hustler

Magazine, Inc., 465 U.S. 770 (1984).

       13.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2). A substantial part of

the events giving rise to the claims stated in this action, including publication and

republication of Defamatory Statements and injury to Plaintiff, occurred in the District of

Maryland.




                                            16
       Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 17 of 43



                            IV. STATEMENT OF FACTS

       14.      The Defamatory Statements are false for the following reasons:

                a.     Neither Plaintiff nor Nunes were in Vienna in 2018. Between

November 30, 2018 and December 3, 2018, when Defendants claim Nunes was in

“Vienna”, Plaintiff and Nunes were actually in Libya and Malta. Plaintiff and Nunes

were part of a delegation that traveled to Benghazi on a fact-finding mission in

which they met with General Haftar to discuss security issues both inside Libya and in

the wider region. During the same trip, Plaintiff and Nunes traveled to Malta, where

Nunes met with Prime Minister Joseph Muscat of Malta to discuss security and

intelligence issues related to Malta, the European Union, and Libya. At no time during

the visits to Libya or Malta did Plaintiff or Nunes or any member of Nunes’ staff ever

meet any Ukrainians or have any discussions with anyone about Joe Biden or his son,

Hunter Biden.

                b.     Nunes has never met Shokin; never spoken to Shokin; and never

communicated with Shokin. Shokin has publicly and repeatedly denied ever meeting

Nunes. Despite public denials by Nunes and multiple public denials by Shokin and his

associates, Defendants published and continued to publish (and refuse to retract) the

Defamatory Statements. Further, CNN chose to publish the false statements of a single

source (Parnas) who had no first-hand knowledge of any conversations between Nunes

and Shokin because no conversations ever took place. CNN disregarded “red flags” and

accepted the word of Parnas – a known liar, con man and hustler, and indicted criminal

defendant, who CNN knew had every reason to lie.




                                            17
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 18 of 43



               c.      Plaintiff never told Parnas, verbally or in writing, that Nunes had

sequenced the trip to Europe to occur after the mid-term elections yet before Congress’

return to session, so that Nunes would not have to disclose the trip details to his

Democrat colleagues in Congress. Plaintiff never told Parnas that the timing of the trip

was “very deliberate” or that the trip was timed “to keep it undercover”. Plaintiff never

informed Parnas, Bondy, MacMahon or anyone else that “they were investigating the

activities of Joe and Hunter Biden related to Burisma”. There is no email, no text

message, no document or other record that would corroborate the Defendants’ false

claims. These Defamatory Statements are falsely attributed to Plaintiff. See, e.g., Masson

v. New Yorker Magazine, Inc., 501 U.S. 496, 510-511 (1991) (“False attribution of

statements to a person may constitute libel, if the falsity exposes that person to …

[hatred, contempt, ridicule, or obloquy, or which causes him to be shunned or avoided, or

which has a tendency to injure him in his occupation]… A fabricated quotation may

injure reputation in at least two senses, either giving rise to a conceivable claim of

defamation. First, the quotation might injure because it attributes an untrue factual

assertion to the speaker … Second, regardless of the truth or falsity of the factual matters

asserted within the quoted statement, the attribution may result in injury to reputation

because the manner of expression or even the fact that the statement was made indicates a

negative personal trait or an attitude the speaker does not hold.”) (citing Selleck v. Globe

International, Inc., 166 Cal.App.3d 1123, 1132, 212 Cal.Rptr. 838 (1985) (“Falsely

ascribing statements to a person which would have the same damaging effect as a

defamatory statement about him is libel”); Kerby v. Hal Roach Studios, Inc., 53

Cal.App.2d 207, 213, 127 P.2d 577 (1942) (“A libel need not be a statement directly




                                            18
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 19 of 43



referring to a person and stating something defamatory about him. It may as well be

accomplished by falsely putting words into the mouth or attaching them to the pen of the

person defamed and thus imputing to such person a willingness to use them, where the

mere fact of having uttered or used the words would produce” harm to the plaintiff’s

reputation)); Levesque v. Doocy, 560 F.3d 82, 89-90 (1st Cir. 2009) (false attribution of

comments to plaintiff encouraged listeners to form negative conclusions about plaintiff

tending to harm his reputation); Nelson v. Time, Inc., 2014 WL 940448, at * 1 (Cal. App.

2014) (“If a jury believes Nelson did not make the statements attributed to him, it could

conclude that defendants’ false attribution was made with knowledge of the falsity or

reckless disregard for the truth. Accordingly, Nelson has established a prima facie case

of defamation and false light”); Tharpe v. Saunders, 285 Va. 476, 737 S.E.2d 890 (2013)

(“Saunders’ statement of fact—‘Tharpe told me that Tharpe was going to screw the

Authority like he did Fort Pickett’—if believed by the hearer as coming from Tharpe, by

its very nature is alleged to have defamed Tharpe and Shearin. Therefore, regardless of

the truth or falsity of the matters asserted in the quote attributed to Tharpe, Saunders’

statement is an actionable statement of fact.”).

               d.      Plaintiff never discussed the Bidens with Parnas. Plaintiff never

discussed with Parnas how to reach out to Ukrainian prosecutors to obtain information on

the Bidens. Neither Plaintiff nor Nunes asked to “merge operations” with Parnas or

anyone else. Neither Plaintiff nor Nunes ever engaged in any “shadow foreign policy” on

behalf of the Trump administration or anyone else. These Defamatory Statements are

likewise falsely attributed to Plaintiff and they are untrue.




                                              19
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 20 of 43



               e.      Plaintiff was not part of and never joined any “group”, including,

without limitation, the “BLT Prime Team”, that ever met at the Trump International

Hotel in Washington, D.C. to discuss “the Biden matter”.

               f.      No trips to Ukraine in 2019 were ever canceled or “scrapped”

when Plaintiff or any other aide to Nunes “realized it would mean notifying Democratic

Chairman Adam Schiff [or] alerting Schiff to their plans”.        Plaintiff did not begin

working with Parnas after any trip to “Vienna in late November” to “meet Shokin”

because no such trip ever occurred.

               g.      Plaintiff was never involved in getting any documents or

information on Joe or Hunter Biden and Plaintiff never lied to Congress or anyone else in

this or any regard.

               h.      None of Plaintiff’s texts or other messages were part of any effort

to “dig up dirt on the President’s political rivals” and no text or message drew Nunes –

Plaintiff’s superior – “even further” into any such efforts.

               i.      Plaintiff was not involved in any conspiracy or “plot” to “gather

‘dirt’ on Joe and Hunter Biden”.

               j.      Plaintiff has never engaged in any conduct that would subject him

to investigation by special counsel Robert Mueller or any branch of law enforcement, and

Plaintiff did not engage in any unlawful conduct or play any role in any “scandal”.

               k.      Parnas did not begin communicating with Plaintiff or Nunes in

December 2018. Plaintiff has no criminal record and never participated in any meetings

with anyone at any time to discuss any conspiracy or the commission of any unlawful act.




                                             20
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 21 of 43



Plaintiff was not behind any “aspect of the Ukraine scandal, from Naftogaz to outreach to

Russian mafia to domestic disinformation”, ever.

       15.     Between February 2019 and May 2019, Plaintiff and Parnas exchanged

messages about the House Intelligence Committee’s investigation into Ukrainian

interference in American politics, including efforts in 2016 to assist the “Clinton camp &

FBI” to obtain damaging information on for Trump campaign manager, Paul Manafort.

[https://judiciary.house.gov/uploadedfiles/document_production_lev_parnas_january_17

_2020_whatsapp_excerpts_harvey_with_attachments.pdf].        The messages were made

public in January 2020 by Democrats on the House Intelligence Committee.

       16.     Significantly, on April 17, 2019, Parnas sent Plaintiff websites with

biographical information about Shokin, together with the following message: “This is the

[Ukraine] general prosecutor that got fired by Biden.”




                                           21
          Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 22 of 43



This text message proves that all of Parnas’s statements about Plaintiff and Nunes

meeting with Shokin in Vienna in December 2018 were knowingly false. If Plaintiff had

met Shokin (or, by the same token, if Plaintiff knew of a Nunes meeting with Shokin) in

December 2018, as Defendants stated and implied, there would have been no need for

Parnas to introduce Shokin to Plaintiff in April 2019 as the “prosecutor that got fired by

Biden.”

       17.     On August 12, 2019, after speaking ex parte with a Democratic staff

member of the House Intelligence Committee, an anonymous “whistleblower” filed a

complaint with Michael Atkinson, the Inspector General of the Intelligence Community

(“Atkinson”). The anonymous complaint, based entirely on hearsay, states in part:




       18.     On September 24, 2019, the United States House of Representatives

announced an impeachment “inquiry” into U.S. President Donald Trump.             Between

October 3, 2019 and October 31, 2019, House Democrats conducted secretive interviews

in connection with the Democrats’ impeachment inquiry. On October 31, 2019, a divided

House of Representatives approved guidelines that cleared the way for nationally

televised impeachment hearings in mid-November 2019.

       19.     On October 10, 2019, Parnas was arrested at Dulles International Airport

on federal charges that he schemed to funnel foreign money to U.S. politicians while

trying to influence U.S.-Ukraine relations. At the time of his arrest, he had a one-way

ticket on a flight out of the country. [https://www.washingtonpost.com/politics/two-


                                           22
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 23 of 43



business-associates-of-trumps-personal-lawyer-giuliani-have-been-arrested-and-are-in-

custody/2019/10/10/9f9c101a-eb63-11e9-9306-47cb0324fd44_story.html]. As a result of

his arrest, Parnas’s position as a reliable source of information was compromised.

       20.     On October 23, 2019, Parnas was released from custody on a $1,000,000

secured bond. The District Court required Parnas to surrender his passport; restricted his

travel to Virginia and D.C. to meet with lawyers; placed him on home detention with

G.P.S. monitoring; and imposed multiple other restrictions on Parnas.        The Court’s

complete lack of trust and confidence in Parnas, and the events of Parnas’ indictment,

arrest, and bail disposition were matters of public record known to and, indeed, reported

by Defendant CNN. [https://www.cnn.com/politics/live-news/impeachment-inquiry-10-

10-2019/h_10c49544ade8af0943742f340e377f13].

       21.     Not long after his release from custody, Parnas began to concoct a plan to

obstruct the impeachment inquiry and, ultimately (so Parnas and his attorneys believed),

to obtain favorable treatment, concessions and/or immunity from criminal prosecution.

The plan included using CNN to promote a fabricated stories about anti-Biden activities

that would aid the Democrats (so Parnas and his attorneys believcd) in their efforts to

impeach President Trump.

       22.     Parnas started to manufacture stories that he believed would assist him in

obtaining a deal with the United States Attorney and/or House Intelligence Committee

Chairman, Adam Schiff (“Schiff”).      Parnas claimed that not long before Ukrainian

President Zelensky was inaugurated on May 20, 2019, he (Parnas) journeyed to Kiev to

deliver a warning to the country’s new leadership.         Parnas stated that he told a

representative of the incoming Ukraine government that it had to announce an




                                           23
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 24 of 43



investigation into President Trump’s political rival, Joe Biden, and his son, Hunter Biden,

or else Vice President Mike Pence would not attend the swearing-in of the new president,

and the United States would freeze aid to Ukraine.

       23.     The problem with Parnas’ story, as was disclosed by the New York Times

on November 10, 2019, is that it was completely false. Parnas’ business partner (and co-

defendant in the pending criminal prosecution), Igor Fruman (“Fruman”), publicly

confirmed to the New York Times that “Mr. Parnas’s claim was false; the men never

raised the issues of aid or the vice president’s attendance at the inauguration”.

[https://www.nytimes.com/2019/11/10/nyregion/trump-ukraine-parnas-fruman.html

(emphasis added)].

       24.     CNN and its agents were aware of the New York Times report and

Fruman’s direct attacks on Parnas’ credibility.

       25.     Parnas also made up stories about his connections with President Trump.

Parnas told CNN reporter Vicky Ward (“Ward”) that when he attended a White House

Hanukkah party with Rudolph Giuliani (“Giuliani”) in December 2018, they huddled

together with the President privately. Parnas stated that President Trump gave him

instructions for a secret “James Bond mission” to find material on Joe Biden.

[https://www.cnn.com/2019/11/15/politics/parnas-trump-special-mission-

ukraine/index.html]. In truth, Parnas and Fruman, posed for a one-minute photo with the

President, and walked away.

       “‘He [Parnas] has said a few things lately that are completely untrue and provably
       untrue,’ Mr. Giuliani said. “I don’t know what he’s doing. He claims we had a
       meeting with the president at the Hanukkah party, in December 2018. Someone
       should remind Lev that there were five witnesses including his good friend, Igor
       Fruman, who all say categorically untrue. Provably by records. He’s trying to
       make himself very important … We never had that meeting with the president.”



                                            24
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 25 of 43



Giuliani emphasized that:

       He [Parnas] just made it up … What he said was, we had a long private meeting
       in which the president instructed him to do things. False. Untrue … His lawyer
       [Bondy] makes these comments that are not only untrue, they are provably untrue
       … He’s getting very poor counsel.”

[https://www.washingtontimes.com/news/2019/nov/26/fbi-file-lev-parnas-rolex-watches-

5000-trump-memen/].

       26.    In addition to CNN’s actual knowledge (a) that Parnas had lied to the

FEC (resulting in the Federal indictment and pending charges) and (b) that after his

arrest, Parnas began circulating false and fantastical stories about a “warning” to

Ukraine’s new leadership and a “James Bond mission” – stories that were demonstrably

false – CNN also knew from its review of “court filings” that a judgment had been

entered by the United States District Court for the Eastern District of New York against

Parnas in 2016, and that the judgment creditor had commenced proceedings in Florida in

2019 to collect the judgment. [https://www.cnn.com/2019/10/29/politics/lev-parnas-

republican-rudy-giuliani/index.html]. CNN knew from the court filings that the claim

against Parnas resulted from his “deliberate, coercive and well-orchestrated scheme to

steal $350,000 from Plaintiff by fraudulently inducing Plaintiff to enter into the Loan”

[See, e.g., Case 2:11-cv-05537-ADS-ARL (E.D.N.Y) (Document 1)].

       27.    CNN also knew from prior reporting that Parnas was a “hustler”, and not

in the “good way”. On October 23, 2019, CNN published a story, written by Ward, that

highlighted the fact that Parnas’ “business and networking activities over the past year

had raised red flags with several prominent businessmen and their attorneys”. Ward

noted many examples of Parnas’ shady dealings:




                                          25
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 26 of 43



       “Bruce Marks, an attorney in Philadelphia who represents prominent Eastern
       Europeans, told CNN in recent days there was a Russian proverb that applied to
       Fruman and Parnas. ‘Don't go in the forest if you’re afraid of wolves,’ Marks
       said. ‘And these guys, they just weren’t wolves, I mean they were radioactive
       wolves.’
       …
       South Florida attorney Robert Stok told CNN in an interview that Parnas and
       Fruman came to a wealthy client of his seeking money, claiming they were so
       short on cash they couldn’t even pay for Parnas’ newborn son’s bris. Stok said
       the men asked Felix Vulis, a Russian-American natural resources magnate, if he
       could kick in some money for the event. They had also promised to open doors
       for Vulis through their connections to Giuliani and others … When they were
       slow to repay, Vulis sued. Vulis told their since-indicted associate David Correia
       over text message he had been ripped off, and that he planned to tell Giuliani,
       Ayers and others that Parnas and Fruman would face a lawsuit”.

[https://www.cnn.com/2019/10/23/politics/parnas-fruman-hustle-profit-access-

giuliani/index.html (emphasis added)].

       28.     In sum, prior to November 22, 2019 (date of first Defamatory Statement),

from all the evidence in its possession, CNN knew that that Parnas was a renowned liar, a

fraudster, a hustler, an opportunist with delusions of grandeur, a man in financial in

extremis laboring under the weight of a $500,000 civil judgment, and an indicted Federal

criminal defendant with a clear motive to lie. CNN and Ward knew that Parnas was not

just a wolf in sheep’s clothing – Parnas was a “radioactive” wolf.

       29.     Prior to November 22, 2019, CNN knew that Parnas and his attorneys or

other political operatives were shopping a story to the press that made claims about

Plaintiff and Nunes, implicating them in efforts to get “dirt” on Joe Biden and his son,

Hunter Biden. CNN knew that no other news outlet would touch the scandalous story

because none of the so-called “facts” provided could be verified.

       30.     In spite of its actual knowledge of Parnas’ pattern of fraud and false

statements and in spite of serious doubts as to Parnas’ credibility, veracity and the truth




                                            26
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 27 of 43



and accuracy of his statements, CNN published Parnas’s statements about Plaintiff as if

they were true. Although other media outlets immediately recognized Parnas’ serious

credibility issues [see, e.g., https://www.msn.com/en-us/news/politics/giuliani-associate-

lev-parnas-claims-to-have-hard-evidence-of-wrongdoing-for-trump-impeachment-

inquiry/ar-BBXbRYu (Parnas is “a dubious character who could make a problematic

witness”)], CNN ignored known “red flags” and proceeded to publish and broadcast the

fake news sponsored by a “radioactive” wolf in sheep’s clothing to millions of

advertisers, subscribers, followers, and viewers in Maryland and elsewhere.

       31.    On November 22, 2019, CNN published an article on its active digital

network written by Ward. [https://www.cnn.com/2019/11/22/politics/nunes-vienna-trip-

ukrainian-prosecutor-biden/index.html (the “CNN Article”)].       The Article contained

Defamatory Statement Nos. 1 and 2.

       32.    The CNN Article was immediately understood to accuse and impute

criminal wrongdoing, grossly unethical behavior and dishonesty, see, e.g.:




       33.     On November 22, 2019 at 9:00 p.m., at the same time CNN published the

CNN Article on its digital network, CNN broadcast Defamatory Statements Nos. 3, 4, 5

and 6 on the cable television program Cuomo Prime Time. The broadcast reached

millions of households in Maryland.


                                           27
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 28 of 43



       34.     CNN coordinated publication of the false and defamatory statements about

Plaintiff across each of its platforms. In addition to its digital and cable television

subscribers and viewers, CNN published the CNN Article to multiple new target

audiences, including CNN’s 32,000,000+ Facebook followers and CNN’s 56,000,000+

Twitter followers in Maryland and around the World.           CNN’s goal was to inflict

maximum damage to Plaintiff’s reputation Worldwide and to cause him to lose his

position and his security clearance. At the same time CNN tweeted the CNN Article,

Ward and a whole host of other CNN employees, “analysts” and agents republished the

CNN Article to their millions of Twitter followers. The breadth of CNN’s publications

about Plaintiff is staggering.

       35.     CNN stood by the CNN Article and the statements broadcast to the

country in Cuomo Prime Time. On November 23, 2019, CNN reporter Marshall Cohen

republished the contents of the CNN Article, adding that “it’s possible now, it’s possible

that he [Nunes] was trying to do some digging of his own over there [in Vienna]”.

[http://transcripts.cnn.com/TRANSCRIPTS/1911/23/cnr.04.html]. During an episode of

Reliable Sources that aired on December 8, 2019, CNN’s Brian Stelter (“Stelter”)

announced on air that “CNN is standing by its reporting”. Stelter admitted that the

allegation in the CNN Article that Nunes met with Shokin linked Nunes to the “pro-

Trump, anti-Biden smear campaign that’s at the center of the impeachment inquiry.”

[https://www.cnn.com/videos/business/2019/12/08/politicians-using-the-courts-to-

punish-the-press.cnn/video/playlists/reliable-sources-highlights/].    Stetler   published

CNN’s position and his statements concerning the CNN Article to his 680,000+ followers

on Twitter. [https://twitter.com/brianstelter/status/1203787826137055243].




                                            28
         Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 29 of 43



        36.      On January 18, 2020, One American News Network (“OANN”) published

an article entitled, “Viktor Shokin: Parnas lied about Nunes’ trip, might sue CNN”.

[https://www.oann.com/viktor-shokin-parnas-lied-about-nunes-trip-might-sue-cnn/]. The

article included a link to an exclusive interview with Shokin in Kiev, Ukraine. During

the interview, published on YouTube, Shokin told OANN Chief Washington

Correspondent, Chanel Rion, that “Parnas is flat out lying … I never met Nunes. Was

never introduced to Nunes. Never saw Nunes. When Parnas made these claims I even

looked into my passport just to check where I was. I was nowhere near Vienna in that

time period.” [https://www.youtube.com/watch?v=USxwBUswI80].

        37.      CNN purposefully avoided discovering the truth. In spite of Shokin’s

unambiguous statements that he never met Nunes and was not in Vienna in December

2018 – statements that were published by the Washington Post in November 2019 and by

OANN in January 2020 – CNN continued to publish its Defamatory Statements about

Plaintiff.    CNN continues to publish the Defamatory Statements in spite of being

informed of the statements’ unambiguous falsity. This is further evidence of CNN’s

actual malice.

        38.      The Defamatory Statements, with express references to “Derek Harvey”,

Nunes’ “aide”, “staffer”, and “investigator”, have now been republished hundreds of

millions of times, including by CNN and its agents, by Abramson and Goodman, and by

many others in Maryland and elsewhere, e.g.:

        https://twitter.com/LawsuitsDevin/status/1198081018961387521
        (“Mr. Parnas learned through Nunes' investigator, Derek Harvey, that the
        Congressman had sequenced this trip to occur after the mid-term elections yet
        before Congress’ return to session, so that Nunes would not have to disclose the
        trip details [...]” said Bondy”);




                                           29
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 30 of 43



       https://twitter.com/RepSpeier/status/1198333030496178177
       (“If Devin Nunes was using taxpayer money to do “political errands” in Vienna
       for his puppeteer, Donald Trump, an ethics investigation should be initiated and
       he should be required to reimburse the taxpayers”);

       https://dccc.org/cnn-report-walls-closing-congressman-devin-nunes/
       (“Late last night, CNN reported that Rep. Devin Nunes worked with criminally
       indicted Giuliani-associate, Lev Parnas, to arrange a meeting in Vienna to discuss
       digging up dirt on one of the President Trump’s political rivals. This new
       reporting would suggest that, for the first time, the efforts to dig up dirt on
       the President’s political rivals involved a member of Congress – Rep. Devin
       Nunes. Not only was Rep. Nunes a Member of Congress, at the time of his
       European conspiracy quests but, he was STILL serving as the Chairman of the
       House Permanent Select Committee on Intelligence as he pressured a foreign
       government to dig up political dirt on a Democrat”);

       https://twitter.com/CNBC/status/1198792874034388992
       (“Giuliani associate wants to testify that Nunes aides hid Ukraine meetings from
       Schiff”);

       https://secure.actblue.com/donate/arb_dd_search_1909_nunes?gclid=EAIaIQobC
hMIwcKpvKiV5gIVyODICh1BegNfEAAYASAAEgKHN_D_BwE
(“#DevinNunesGotCaught Devin Nunes met with Ukrainians to get dirt on Joe Biden --
he took part in Donald Trump’s impeachable offense”)].

        https://www.emptywheel.net/2019/11/23/the-proper-recipients-for-lev-parnas-
allegations-are-the-ethics-committee-and-sdny/;

        https://bangordailynews.com/2019/11/24/news/devin-nunes-could-face-ethics-
investigation-over-alleged-meeting-with-ex-ukrainian-official/;

       https://www.motherjones.com/politics/2019/12/the-nunes-crew-is-neck-deep-in-
the-ukraine-scandal/;

      https://www.dailykos.com/stories/2020/1/18/1912468/-Evidence-shows-that-
Nunes-and-Staffer-were-Active-in-the-Ukraine-Scheme;

        https://www.newser.com/story/285774/new-impeachment-evidence-ties-parnas-
to-top-nunes-aide.html.

                             COUNT I – DEFAMATION

       39.    Plaintiff restates paragraphs 1 through 38 of this Complaint, and

incorporates them herein by reference.




                                           30
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 31 of 43



       40.     CNN, Parnas, and Bondy each made, published and republished numerous

false factual statements of or concerning Plaintiff.        These statements are detailed

verbatim above in paragraph 2.

       41.     Defendants published the false statements without privilege of any kind.

       42.     CNN’s false statements constitute defamation per se and/or defamation

per quod. Collective Shared Services, LLC v. CPDA Canvass Network, LLC, 2020 WL

1322944 (D. Md. 2020) (citing Samuels v. Tschechtelin, 135 Md. App. 483, 763 A.2d

209 (Md. App. 2000)). The statements accuse and impute to Plaintiff the commission of

felonies and crimes involving moral turpitude and for which Plaintiff may be punished

and imprisoned in a state or federal institution. The statements impute to Plaintiff an

unfitness to perform the duties of an office or employment for profit, or the want of

integrity in the discharge of the duties of such office or employment, including deception,

dishonesty, lack of candor, fraud and concealment, lack of ethics, self-dealing, conflicts

of interest, and other disqualifying actions. Defendants’ false statements impaired, hurt,

and prejudiced Plaintiff in his profession, impugned and disparaged his business

reputation as a trustworthy, intelligent, and competent professional, exposed him to the

hazard of losing his job, and rendered him unfit or less fit to fulfill the duties of a Senior

Advisor to Nunes and Committee investigator. Defendants’ false statements were neither

fair nor in any way accurate.

       43.     By publishing the Defamatory Statements on the Internet, by repeating

them on television, including on Cuomo Prime Time and on MSNBC’s Rachel Maddow

Show (https://www.msnbc.com/rachel-maddow-show/parnas-accuses-devin-nunes-being-

involved-anti-biden-effort-n1117601), and by tweeting the Defamatory Statements to the




                                             31
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 32 of 43



Twitter universe, Defendants knew or should have known that the Defamatory

Statements would be republished over and over by third-parties to Plaintiff’s detriment.

Indeed, there have been hundreds of millions of republications to date, including those by

Abramson and Goodman. Republication by both CNN subscribers and viewers and by

Twitter users, such as Abramson and Goodman, was the natural and probable

consequence of the Defendants’ actions and was actually and/or presumptively

authorized and intended by the Defendants. In addition to their original publications

online, on air, and on Twitter, Defendants are liable for the republications of the

Defamatory Statements by third-parties under the republication rule. Reuber v. Good

Chemical News, Inc., 925 F.2d 703, 712 (4th Cir. 1991) (“one who repeats a defamatory

statement is as liable as the original defamer.”), cert. denied, 111 S. Ct. 2814 (1991)

(citing Lee v. Dong-A Ilbo, 849 F.2d 876, 878 (4th Cir. 1988)); Liberty Lobby, Inc. v. Dow

Jones & Co., Inc., 838 F.2d 1287, 1298-1299 (D.C. Cir. 1988) (“The common law of

libel has long held that one who republishes a defamatory statement ‘adopts’ it as his

own, and is liable in equal measure to the original defamer”) (citing W. Keeton, D.

Dobbs, R. Keeton & D. Owen, Prosser and Keeton on the Law of Torts 799 (5th ed. 1984)

(“Every repetition of the defamation is a publication in itself, even though the repeater

states the source ... or makes clear that he himself does not believe the imputation.”)

(footnotes omitted), cert. denied, 488 U.S. 825 (1988); Cianci v. New Times Publ’g Co.,

639 F.2d 54, 60-61 (2nd Cir. 1980) (discussing the “black-letter rule that one who

republishes a libel is subject to liability just as if he had published it originally, even

though he attributes the libelous statement to the original publisher, and even though he

expressly disavows the truth of the statement.”) (quotation marks and citation omitted).




                                            32
              Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 33 of 43



          44.      CNN negligently published the words of a known “radioactive” wolf in

sheep’s clothing. Parnas knew that neither Plaintiff nor Nunes had ever met or spoken

with Shokin. This is why Parnas sent Plaintiff the message on April 17, 20191 – to

introduce Plaintiff to the “prosecutor that got fired by Biden.” CNN failed to exercise

reasonable care to verify Parnas’s story.         CNN failed speak with Shokin prior to

publication, in spite of the fact that CNN knew his number and Shokin was very easy to

locate.       Before publication, Defendants had no independent evidence to corroborate

Parnas’s inherently unbelievable story, and, indeed, none exists. Even after CNN learned

that Shokin never met or spoke with Nunes, and, thus, the “Vienna” story was fabricated,

CNN’s chief media correspondent, Stelter, insisted that CNN continued to “stand by its

reporting”. Defendants lacked reasonable grounds for any belief in the truth of their

statements, and acted negligently in failing to determine the true facts. Defendants’ false

statements harmed Plaintiff and his reputation.

          45.      Defendants published the Defamatory Statements with knowledge that

they were false or with reckless disregard for whether they were false. Defendants acted

with actual malice and reckless disregard for the truth for the following reasons:

                   a.     The sole “trusted” source of the fake news story was a man

indicted by the United States Government, charged with multiple Federal crimes – a man

who faced years in a Federal penitentiary – Parnas. There were obvious reasons to doubt

the veracity and accuracy of any information Parnas provided.           CNN’s own prior

reporting demonstrated that Parnas was a fraudster and a hustler with “serious” credibility




          1
              This is almost five (5) months after the so-called trip to Vienna, where
Nunes allegedly spoke with Shokin about digging up dirt on the Bidens.


                                             33
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 34 of 43



problems.   CNN’s Chief Washington Correspondent and anchor of The Lead, Jake

Tapper (“Tapper”), admitted on national television that:

       “We can’t ignore – Parnas has a serious credibility problem. He’s under
       indictment for campaign finance charges. The foreign minister of Ukraine
       told CNN’s Christine Amanpour that he doesn’t trust a word Parnas is
       saying. And yet I see people out there on social media – Democrats – acting
       as if this guy is the second coming of Theodore Roosevelt or something”.

[https://www.cnn.com/videos/politics/2020/01/16/jake-tapper-lev-parnas-credibility-

roosevelt-vpx.cnn;       https://www.cnn.com/videos/world/2020/01/16/vadym-prystaiko-

ukrainian-foreign-minister-lev-parnas-amanpour-vpx.cnn (“And again, frankly, I don’t

trust any word he [Parnas] is now saying”)]. It was obvious that Parnas’s lies were part

of a thinly-veiled attempt to obstruct justice and to trick either the United States Attorney

or House Intelligence Committee Chairman, Schiff, into offering “immunity” or

favorable treatment in return for scandalous “information” about Plaintiff and Nunes – a

prominent United States Congressman and Ranking Member of the House Intelligence

Committee. In spite of the fact that CNN’s sole source was a known liar, a fraudster,

“radioactive” wolf in sheep’s clothing, and an indicted criminal defendant with a known

motive to lie, CNN published Parnas’s false and defamatory statements about Plaintiff

with a reckless, heedless and palpable indifference as to the consequences. Prior to

publication, CNN, in fact, entertained serious doubts as to both the veracity of its sole

source, Parnas, and the truth and accuracy of the statements in the CNN Article. In spite

of these serious doubts, including knowledge of Parnas and his attorneys’ motive to lie

about Plaintiff and Nunes, CNN published Parnas’s demonstrably false statements as if

they were true.      CNN directly endorsed Parnas and vouched for the truth of the

statements. CNN knew Parnas was an unreliable source. CNN failed to reasonably




                                             34
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 35 of 43



assess the veracity of its sole source prior to publication. Compare, e.g., Wells v. Liddy,

2002 WL 331123, at * 4-5 (4th Cir. 2002); id. Curtis Publishing Co. v. Butts, 388 U.S.

130, 157 (1967) (“The Saturday Evening Post knew that Burnett [the source] had been

placed on probation in connection with bad check charges, but proceeded to publish the

story on the basis of his affidavit without substantial independent support”).

               b.      CNN misrepresented the extent of its investigation and knowledge,

misrepresented that it had verified Parnas’ story (when, in truth, it had no reason to

believe Parnas and had not verified any part of Parnas’ claims), and deliberately

minimalized the credibility problems of its sole source. CNN knew its statements were

materially false and misleading, and possessed information that demonstrated the falsity

of its statements.

               c.      In the midst of the impeachment hearings, CNN conceived the

story line in advance of any investigation and then consciously set out to publish

statements that fit the preconceived story.

               d.      CNN deliberately ignored known source material, including

Parnas’ phone records, that would have demonstrated that Parnas’ statements were

absolutely false. In light of its serious doubts as to Parnas’ veracity and credibility and in

light of the ease with which the Washington Post and OANN found Shokin, CNN’s

failure to interview Shokin can only be seen as a deliberate evasion or avoidance of the

truth. Harte-Hanks Communications, Inc. v. Connaughton, 491 U.S. 657, 682 (1989) (a

clear evasion from the truth and the failure to interview an important witness, who was

easily accessible, supports a finding of actual malice).




                                              35
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 36 of 43



              e.      CNN and its reporters, editors and publishers abandoned all

journalistic standards and integrity, including CNN’s own code of ethics, in writing,

editing, producing and publishing the CNN Article and the Cuomo/Ward/Hill broadcast.

CNN was grossly negligent. CNN did not seek the truth or report it. CNN betrayed the

truth for the sake of its political and ideological slant, and institutional bias against

President Trump and Nunes. CNN did not confirm facts and verify Parnas’ information

before releasing it. The CNN Article was nothing less than opposition research. CNN

rushed to get the story out in order to blunt the disastrous spectacle of the House

Democrats’ impeachment inquiry, and to hurt the leader of the Republican opposition.

CNN blindly ascribed to Plaintiff statements he never made, misrepresented facts and

oversimplified issues in promoting the fake news story. In spite of multiple reports

confirming that Shokin never met with Plaintiff, CNN refused (and refuses) to update or

correct its story. CNN withheld from the public key pieces of information about Parnas

that bore directly upon his veracity, reliability and motivations.    CNN deliberately

distorted facts to support its false narrative that Plaintiff concealed from the House

Intelligence Committee a clandestine effort to “dig up dirt on the Bidens”. Rather than

minimize harm, CNN set out to inflict maximum pain and suffering on Plaintiff and

Nunes in order to support the impeachment effort and to undermine due process and the

search for the truth. In promoting fake news about secret meetings in Vienna with a

corrupt former Ukraine prosecutor, CNN pandered to lurid curiosity. CNN never once

considered the long-term implications of the extended reach and permanence of its

various online, on air, and social media publications.      CNN abjectly failed to act

independently. Rather, it accepted and published the false statements of an indicted




                                           36
         Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 37 of 43



criminal, a known fraudster, known liar, known hustler, with a motive to lie. CNN knew

that other media outlets refused to take the bait. CNN eagerly published Parnas’ lies

because it meant helping the House Democrats’ impeachment cause. CNN refuses to be

accountable; refuses to acknowledge its mistakes; refuses to retract; refuses to correct;

refuses to clarify; and refuses to apologize. [https://cnnsoc185.wordpress.com/vision-

statement/;                       https://www.warnermediagroup.com/company/corporate-

responsibility/telling-the-worlds-stories/journalistic-integrity;

https://www.spj.org/ethicscode.asp].

                f.     CNN shows no remorse. It continues to publish the statements in

the face of unambiguous evidence of falsity, including Shokin’s statements to the

Washington Post and his interview with OANN. It is obvious that CNN was and is out to

get Plaintiff, destroy his reputation and impair his ability to serve as Senior Advisor to the

Ranking Member of the House Intelligence Committee. As Jake Tapper’s admissions

demonstrate, CNN knew that it erred in relying on sole-source-Parnas; yet CNN and its

parent, AT&T, refuse to acknowledge the error or retract the false statements.

                g.     CNN intentionally employed a scheme or artifice to defame

Plaintiff.    CNN acted intentionally, purposefully and in concert with Parnas to

accomplish an unlawful purpose through unlawful means, without regard for the

Plaintiff’s rights and interests.    CNN chose to manufacture and publish false and

scandalous statements and use insulting words, in order to foment controversy,

undermine public confidence in Plaintiff, and hinder him from performing his duties as

Senior Advisor to Nunes. The ulterior purpose of the CNN Article was to advance the




                                              37
          Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 38 of 43



impeachment inquiry, to seed doubt in the minds of Americans, and to influence the

outcome of the 2020 election.

                h.     The words chosen by CNN and its agents evince their ill-will, spite

and actual malice.

                i.     CNN, acting in concert with Parnas, manufactured the claims

about Plaintiff out of whole cloth. In the total absence of evidence, CNN could not have

had an honest belief in the truth of its statements about Plaintiff or in the veracity of

Parnas.

                j.     CNN reiterated, repeated and continued to republish the false

defamatory statements about Plaintiff out of a desire to hurt Plaintiff and to permanently

stigmatize him, even after CNN learned that Parnas had lied.

                k.     CNN disregarded communications by Nunes, and continues to

stand by “news” that it knows is fake.

          46.   As a direct result of Defendants’ defamation, Plaintiff suffered presumed

damages and actual damages, including, but not limited to, insult, pain, embarrassment,

humiliation, anxiety, mental suffering, injury to his reputation, loss of income,

diminished future earning capacity, pecuniary loss and other special damages, costs, and

out-of-pocket expenses, in the sum of $25,000,000 or such greater amount as is

determined by the Jury. As a result of Defendants’ willful, wanton, and malicious

conduct in the publishing of the Defamatory Statements, Plaintiff is entitled to punitive

damages in the sum of $5,000,000, or the maximum amount allowed by law.




                                            38
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 39 of 43



               COUNT II – FALSE LIGHT INVASION OF PRIVACY

       47.     Plaintiff restates paragraphs 1 through 46 of this Complaint, and

incorporates them herein by reference.

       48.     By publishing the CNN Article online, in print and via social media, by

appearing on television, and by causing the republication of the Defamatory Statements

by third-parties, CNN, Parnas and Bondy generated substantial publicity about the false

statements of or concerning Plaintiff. Defendants ascribed to Plaintiff statements that he

never made – statements that portrayed Plaintiff as being a criminal, dishonest, immoral,

unethical and aiding and abetting fraud and deception. Defendants placed Plaintiff in a

false light that would be offensive to any reasonable person.

       49.     Defendants had knowledge of or acted in reckless disregard as to the

falsity of the publicized matter and the false light in which Plaintiff would be placed by

the false statements.

       50.     Defendants’ actions constitute a false light invasion of Plaintiff’s privacy

under the common law of Maryland.

       51.     As a direct result of Defendants’ false light invasion of privacy, Plaintiff

suffered presumed damages and actual damages, including, but not limited to, insult,

pain, embarrassment, humiliation, anxiety, mental suffering, injury to his reputation, loss

of income, diminished future earning capacity, pecuniary loss and other special damages,

costs, and out-of-pocket expenses, in the sum of $25,000,000 or such greater amount as is

determined by the Jury. As a result of Defendants’ willful, wanton, and malicious

conduct in placing Plaintiff in a false light, Plaintiff is entitled to punitive damages in the

sum of $5,000,000, or the maximum amount allowed by law.




                                              39
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 40 of 43



                         COUNT III – PUNITIVE DAMAGES

       52.     Plaintiff restates paragraphs 1 through 51 of this Complaint, and

incorporates them herein by reference.

       53.     Defendants are each liable to Plaintiff for the torts of defamation and false

light/invasion of privacy.

       54.     Plaintiff is entitled to a award of punitive damages against each Defendant

in the amount of $5,000,000, or such great amount as is determined by the jury, for the

following reasons:

               a.      Defendants deliberately fabricated facts in order to harm Plaintiff.

               b.      Defendants published the Defamatory Statements with actual

knowledge that the statements were false.

               c.      The false statements employed in Defendants’ defamation scheme,

the manner and modes of publication, the breadth of publication and republication, and

the excessive frequency of the publications and republications evince Defendants’ evil

motive and conscious and deliberate wrongdoing.

                              COUNT IV – INJUNCTION

       55.     Plaintiff restates paragraphs 1 through 54 of this Complaint, and

incorporates them herein by reference.

       56.     Defendants, acting in concert, disseminated false and defamatory

statements that caused irreparable harm to Plaintiff. Plaintiff is unable to repair his

reputation with the persons that Defendants unilaterally contacted, especially the millions

of CNN subscribers and viewers and millions more on Twitter whose identities are

unknown.




                                            40
        Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 41 of 43



       57.     Monetary damages will not provide an adequate remedy for Plaintiff

because, in the event Defendants continue to defame Plaintiff, he would be required to

bring a succession of lawsuits to deter Defendants from continuing to defame Plaintiff.

Monetary damages may not effectively deter “judgment proof” or wealthy defendants.

       58.     In light of the balance of the hardships between Plaintiff and Defendants, a

remedy in equity is warranted because Defendants remain able to express themselves in a

manner that does not repeat the Defamatory Statements.

       59.     The public interest would be served by an injunction narrowly tailored to

prohibit repetition of the statements set forth in paragraph 2 that qualify as defamatory

under Maryland law because such an injunction does not threaten to silence Defendants

completely.

       60.     Because Defendants have engaged in repeated acts of defamation per se,

and the defamatory conduct at issue threatens to continue in the future, as evidenced by

Parnas and Bondy’s most recent tweets, Defendants should be permanently restrained and

enjoined from publishing the Defamatory Statements set forth in paragraph 2 to recipients

in and outside Maryland by mail, wire, email, text message, encrypted or private

message, or social media.



       Plaintiff alleges the foregoing based upon personal knowledge, public statements

of others, and records in his possession. Plaintiff believes that substantial additional

evidentiary support, which is in the exclusive possession of CNN, Parnas, Bondy,

MacMahon, and their agents and other third-parties, will exist for the allegations and

claims set forth above after a reasonable opportunity for discovery.




                                            41
          Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 42 of 43



          Plaintiff reserves his right to amend this Complaint upon discovery of additional

instances of Defendants’ wrongdoing.



                     CONCLUSION AND REQUEST FOR RELIEF

          WHEREFORE, Plaintiff Derek J. Harvey respectfully requests the Court to enter

Judgment against Defendants CNN, Parnas and Bondy, jointly and severally, as follows:

          A.     Compensatory damages in the amount of $25,000,000 or such greater

amount as is determined by the Jury;

          B.     Punitive damages in the amount of $5,000,000 or the maximum amount

allowed by law;

          C.     Postjudgment interest at the rate of six percent (6%) per annum until paid;

          D.     Injunctive relief as requested in Count IV above;

          E.     Costs, expenses, attorneys’ fees, and other recoverable amounts as allowed

by law;

          F.     Such other relief as is just and proper.



                            TRIAL BY JURY IS DEMANDED



DATED:           October 21, 2020



                              Signature of Counsel on Next Page




                                               42
Case 8:20-cv-03068 Document 1 Filed 10/21/20 Page 43 of 43



                 DEREK J. HARVEY



                 By:   /s/ Joseph L. Meadows
                       Joseph L. Meadows (Bar No. 15856)
                       Bean, Kinney & Korman, P.C.
                       2311 Wilson Boulevard, Suite 500
                       Arlington, Virginia 22201
                       Telephone:     (703) 525-4000
                       Facsimile:     (703) 525-2207
                       Email:         jmeadows@beankinney.com

                       Steven S. Biss (VSB # 32972)
                       300 West Main Street, Suite 102
                       Charlottesville, Virginia 22903
                       Telephone:     (804) 501-8272
                       Facsimile:     (202) 318-4098
                       Email:         stevenbiss@earthlink.net
                       (Motion for Admission Pro Hac Vice
                              To be Filed)

                       Counsel for the Plaintiff




                             43
